Exhibit 10.1

 



MW BANCORP, INC.

2016 EQUITY INCENTIVE PLAN

 

INCENTIVE STOCK OPTION

AWARD AGREEMENT

 

 

MW Bancorp, Inc. (the “Company”) hereby grants the undersigned Participant an
Incentive Stock Option Award (the “Options”), subject to the terms and
conditions described in the MW Bancorp, Inc. 2016 Equity Incentive Plan (the
“Plan”) and this Incentive Stock Option Award Agreement (this “Award
Agreement”). The Option is intended to qualify as an “incentive stock option”
under Section 422 of the Code. If for any reason the Option does not qualify as
an incentive stock option, then, to the extent it does not so qualify, the
Option will be treated as a Non-Qualified Option.

 

1.Name of Participant: __________________________

 

2.Grant Date: ____________, 20___ (the “Grant Date”).

 

3.Award of Incentive Stock Options: The number of Shares subject to the Options
granted pursuant to this Award Agreement is equal to _______ (such number being
subject to adjustment as provided in Section 3.4 of the Plan) on the terms and
conditions and at the Exercise Price all as set forth in this Award Agreement.
The Options may be exercised in whole or in part and from time to time as
hereinafter provided.

 

4.Exercise Price per Share: The “Exercise Price” per Share at which the
Participant will be entitled to purchase the Stock covered by the Options will
be $________ per Share.

 

5.Vesting: The Options will vest according to the following schedule, subject to
the Participant’s continued employment with the Company on the Vesting Date.

 

Date of Vesting (“Vesting Date”) Number of Shares to Vest on Vesting Date First
Anniversary of Grant Date [not greater than 33.34%] Second Anniversary of Grant
Date [______] [Third Anniversary of Grant Date] [______] [Fourth Anniversary of
Grant Date] [______] [Fifth Anniversary of Grant Date] [______] [Sixth
Anniversary of Grant Date] [______] [Seventh Anniversary of Grant Date] [______]

 

 

1 

 

 



If the Participant’s employment terminates prior to a Vesting Date, whether
voluntarily or involuntarily, for any reason other than death, Disability,
Retirement, or a Change in Control, then:

 

(a)any Option that is unvested on the date of termination will be forfeited on
that date; and

 

(b)the Participant may at any time within ninety (90) days after the effective
date of termination of employment exercise the Options to the extent that the
Options were vested as of the date of termination, provided that all unexercised
vested Options will lapse immediately upon a termination for Cause. In no event
will the Options be exercisable after the Expiration Date.

 

6.Limitations on Vesting: If the Participant’s employment terminates for any
reason prior to a Vesting Date, the Participant shall forfeit all unvested
Options except as follows:

 

(a)Death; Disability: In the event, prior to any Vesting Date, of the
Participant’s death or termination of employment due to Disability, all unvested
Options shall become immediately vested and exercisable. The Options may be
exercised for a period of one (1) year following termination of employment due
to death or Disability, provided that in no event shall the Options be
exercisable after the Expiration Date.

 

(b)Retirement: In the event of the Participant’s termination of employment due
to Retirement, all unvested Options shall be forfeited and all vested Options
shall be exercisable for one (1) year following termination of employment due to
Retirement, provided that in no event shall the Options be exercisable after the
Expiration Date.

 

(c)Change in Control: All unvested Options shall become fully vested and
exercisable (subject to the expirations provisions otherwise applicable to the
Options).

 

7.Term of Option. The Options granted under this Award Agreement will expire,
unless otherwise exercised, ten (10) years from the Grant Date, through and
including the normal close of business of the Company on such tenth anniversary
(the “Expiration Date”), subject to earlier termination as provided in Section 5
hereof.

 

8.Exercise of Option. The vested Options may be exercised by the Participant in
whole or in part by delivery to the Company of written notice of exercise in the
form attached hereto as Exhibit A (“Exercise Notice”) and payment of the
applicable Exercise Price as provided in Sections 9 and 10 hereof.

 



2 

 

 

9.Method of Exercising Option.

 

(a)General. Subject to the terms and conditions of this Award Agreement and the
Plan, the Options may be exercised by timely delivery to the Company of the
Exercise Notice, which notice will be effective on the date received by the
Company. The Exercise Notice will state Participant’s election to exercise all
or part of the Options, the number of Shares in respect of which an election to
exercise has been made, and the method of payment elected (see Section 10
hereof). Such Exercise Notice will be signed by Participant (or other permitted
person) and will be accompanied by payment of the applicable Exercise Price of
such Shares. In the event the Options will be exercised by a person or persons
other than the Participant pursuant to Section 13(a) hereof, such Exercise
Notice will be signed by such other person or persons, will include the exact
name or names in which the Shares will be registered and the Social Security
number of such person or persons and will be accompanied by proof acceptable to
the Company of the legal right of such person or persons to exercise the
Options. All Shares delivered by the Company upon exercise of the Options will
be fully paid and nonassessable upon delivery.

 

(b)Taxes. No Shares will be delivered to the Participant or other person
pursuant to the exercise of the Options until the Participant or other person
has made arrangements acceptable to the Committee or the Company for the
satisfaction of foreign, federal, state, and local income and employment tax
withholding obligations as described in Section 13(d) hereof.

 

(c)Participant’s Representations. In the event the Shares purchasable pursuant
to the exercise of the Options have not been registered under the Securities Act
of 1933, as amended, at the time the Options are exercised, the Participant
will, if requested by the Company, concurrently with the exercise of all or any
portion of the Options, deliver to the Company a standard investment
representation statement.

 

10.Method of Payment for Options. Payment for Shares purchased upon the exercise
of the Options will be made by Participant in cash; by tendering previously
acquired Shares; by cashless exercise (including by withholding Shares
deliverable upon exercise or through a broker-assisted arrangement to the extent
permitted by applicable law); by a combination of these methods; or through any
other method approved by the Committee.

 

11.Delivery of Shares. No Shares will be delivered upon exercise of the Options
until the following occurs: (i) the Exercise Price will have been paid in full
in the manner herein provided; (ii) applicable taxes required to be withheld
have been paid or withheld in full; and (iii) approval of any governmental
authority required in connection with the Options, or the issuance of Shares
thereunder, has been received by the Company. Participant understands and agrees
that Company may cause certain legends as appropriate to reflect applicable
state and federal securities laws or applicable contractual restrictions to be
placed upon any certificate(s) evidencing ownership of the Shares delivered upon
exercise of the Options.

 



3 

 

 

12.Securities Act. The Company will not be required to deliver any Shares
pursuant to the exercise of all or any part of the Options if, in the opinion of
counsel for the Company, such issuance would violate the Securities Act or any
other applicable federal or state securities laws or regulations.

 

13.Miscellaneous:

 

(a)Nontransferability. The Options may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated, except by will or the laws of
descent and distribution. Notwithstanding the foregoing, vested Options granted
pursuant to this Award Agreement may be transferred as permitted under Section
7.2(b) of the Plan to Immediate Family Members of Participants, trusts and
partnerships established for the primary benefit of the Participant’s Immediate
Family Members or to charitable organizations, provided that the Participant may
not receive any consideration in connection with a transfer of any Options.

 

(b)Beneficiary. The Participant may designate a Beneficiary in the event of the
Participant’s death.

 

(c)No Right to Continued Employment. The granting of this Incentive Stock Option
Award Agreement shall impose no obligation on the Company or any Subsidiary to
continue the employment of a Participant or interfere with or limit the right of
the Company or any Subsidiary to terminate the employment of the Participant at
any time, with or without Cause, which right is expressly reserved.

 

(d)Tax Withholding. The Company or a Subsidiary, as applicable, will have the
power and right to deduct, withhold or collect any amount required by law or
regulation, or elected by the Participant, to be withheld with respect to any
taxable event arising with respect to the Options. To the extent permitted by
the Committee, in its sole discretion, this amount may be: (i) withheld from
other amounts due to the Participant, (ii) withheld from the value of any Shares
transferred in connection with the exercise of the Options, or (iii) collected
directly from the Participant. Unless the Participant has otherwise irrevocably
elected a different method to satisfy the withholding, the Participant shall be
deemed to have elected to satisfy the withholding requirement by having the
Company or an Affiliate, as applicable, withhold Shares having a Fair Market
Value on the date the tax is to be determined equal to the minimum statutory
total tax that could be imposed on the transaction. All such elections will be
irrevocable and made in writing and will be subject to any terms and conditions
that the Committee, in its sole discretion, deems appropriate.

 

(e)Requirements of Law. This grant of Options shall be subject to all applicable
laws, rules and regulations (including applicable federal and state securities
laws) and to all required approvals of any governmental agencies or national
securities exchange, market or other quotation system.

 



4 

 

 

(f)Governing Law. The Plan and all Award Agreements shall be governed by and
construed in accordance with the laws of (other than laws governing conflicts of
laws) the State of Ohio.

 

(g)Award Subject to Plan. The Options are subject to the terms and conditions
described in this Award Agreement and the Plan, which is incorporated by
reference into and made a part of this Award Agreement. In the event of a
conflict between the terms of the Plan and the terms of this Award Agreement,
the terms of the Plan will govern. The Committee has the sole responsibility of
interpreting the Plan and this Award Agreement, and its determination of the
meaning of any provision in the Plan or this Award Agreement will be binding on
the Participant. Capitalized terms that are not defined in this Award Agreement
have the same meanings as in the Plan.

 

(h)Section 409A of the Code. This Award Agreement is intended, and shall be
construed and interpreted, to comply with Section 409A of the Code and if
necessary, any provision shall be held null and void to the extent such
provision (or part thereof) fails to comply with Section 409A of the Code or the
Treasury Regulations thereunder. For purposes of Section 409A of the Code, each
payment of compensation under the Award Agreement shall be treated as a separate
payment of compensation. Any amounts payable solely on account of an involuntary
termination shall be excludable from the requirements of Section 409A of the
Code, either as separation pay or as short-term deferrals to the maximum
possible extent. Nothing herein shall be construed as the guarantee of any
particular tax treatment to the Participant, and the Company shall have no
liability with respect to any failure to comply with the requirements of Section
409A of the Code. Any reference to the Participant’s “termination” shall mean
the Participant’s “separation from service,” as defined in Section 409A of the
Code. In addition, if the Participant is determined to be a “specified employee”
(within the meaning of Section 409A of the Code and as determined under the
Company’s policy for determining specified employees), the Participant shall not
be entitled to payment or to distribution of any amount in connection with an
Option that is subject to Section 409A of the Code (and for which no exception
applies) and is payable or distributable on account of the Participant’s
termination until the expiration of six months from the date of such termination
(or, if earlier, the Participant’s death). Any payment or distribution that is
delayed pursuant to the preceding sentence shall be paid or distributed on the
first business day of the seventh month following such termination.

 

(i)Clawback. The Options and any Shares issued in connection with the exercise
of the Options are subject to any clawback policy adopted by the Company from
time to time.

 

(j)Signature in Counterparts. This Award Agreement may be signed in
counterparts, each of which will be deemed an original, but all of which will
constitute one and the same instrument.

 



5 

 

 

(k)Obligation to Exercise. Participant will have no obligation to exercise any
Option granted by this Award Agreement.

 

(l)Tax Characterization. The Option is intended to qualify as an “incentive
stock option” as defined in Section 422 of the Code. However, notwithstanding
such designation, to the extent that the Option does not qualify as an incentive
stock option for any reason, then, to the extent that the Option is not so
qualified, it will be treated as a Non-Qualified Option. For purposes of the
$100,000 aggregate Fair Market Value test, Incentive Stock Options will be taken
into account in the order in which they were granted, and the Fair Market Value
of the Stock will be determined as of the date the Option with respect to such
Stock is awarded.

 

(m)Mandatory Notice of Disqualifying Disposition. Whether this Option will
receive such tax treatment as an incentive stock option will depend, in part, on
the actions by Participant after exercise of this Option. For example, if
Participant disposes of any of the Shares acquired upon exercise of this Option
within two years after the Date of Grant and within one year of the date of
exercise of this Option, Participant may lose the benefits of Code Section 422.
Accordingly, the Company makes no representations by way of the Notice, the
Plan, this Option Agreement or otherwise with respect to the actual tax
consequences of the grant or exercise of this Option or the subsequent
disposition of the Shares acquired under this Option.

 

If Participant sells or makes a disposition (within the meaning of Code Section
422) of any Shares acquired upon exercise of this Option prior to the later of
(i) one year from the date of exercise, or (ii) two years from the Date of
Grant, Participant shall give written notice to the Company of such disposition
within 30 days of such disposition. The notice will include the Participant’s
name; information about the exercise (the number of Shares purchased in the
exercise, exercise price, and exercise date) and information about the
disposition (the number of Shares disposed of, type and amount of consideration
received for such Shares and the date of disposition).

 

6 

 

PARTICIPANT

 

______________________________________ Date: ______________________



 

 

MW BANCORP, INC.

 

 

By: _________________________________ Date: ______________________

 

Name: _________________________________

 

Title: _________________________________

 

 

 

 

 

7 

 

EXHIBIT A

 

MW BANCORP, INC.

2016 EQUITY INCENTIVE PLAN

 

INCENTIVE STOCK OPTION

AWARD AGREEMENT

 

EXERCISE NOTICE

 

MW Bancorp, Inc.

2110 Beechmont Avenue

Cincinnati, OH 45230

 

Attention: Secretary

 



Today’s Date:       Participant’s Name:       Exerciser’s Name (if not
Participant):       Address of Participant or other Exerciser:                  
      Grant Date:       Exercise Price per Share:   $   Total Number of Shares
to be purchased     through exercise of the Options:       Aggregate Exercise
Price:     $  





 

1.Effective as of today, the undersigned Participant, Participant’s Beneficiary
or Participant’s legal representative (“Exerciser”) hereby elects to exercise
the Participant’ option to purchase the above referenced number of shares of the
common stock (the “Shares”) of MW Bancorp, Inc., a Maryland corporation (the
“Company”) under and pursuant to the MW Bancorp, Inc. 2016 Equity Incentive Plan
(the “Plan”) and the Incentive Stock Option Award Agreement (the “Award
Agreement”) described above. To the extent not specifically provided herein, all
capitalized terms used in this Exercise Notice will have the same meanings
ascribed to them in the Plan and the Award Agreement, as the case may be.

 

2.Representation of Exerciser other than the Participant. Any Exerciser other
than the Participant acknowledges that such person (a) has the right to exercise
the Option as either the Participant’s Beneficiary following Participant’s death
or as Participant’s legal representative following Participant’s Disability; (b)
has attached to this Exercise Notice the exact name(s) and social security
number(s) for the person to whom the Shares should be issued; and (c) has
attached to this Exercise Notice evidence acceptable to the Company that the
Participant has died or become Disabled and that such Exerciser has the
authority to exercise the Options.

 



A-1

 

 

3.Representations of the Exerciser. The Exerciser acknowledges that the
Exerciser has received, read, and understood the Plan and the Award Agreement
and agrees to abide by and be bound by their terms and conditions.

 

4.Rights as Shareholder. Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a shareholder will exist with respect to the
Shares, notwithstanding the exercise of the Option. No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
stock certificate is issued, except as provided in of the Plan.

 

5.Delivery of Payment. The Exerciser herewith delivers to the Company cash,
personal check or money order payable to MW Bancorp, Inc., in an amount equal to
the full Exercise Price for the Shares, plus any taxes referenced in section 7
hereof

 

6.Tax Consultation. The Exerciser understands that the Exerciser may suffer
adverse tax consequences as a result of the purchase or disposition of the
Shares. The Exerciser represents that the Exerciser has consulted with any tax
consultants the Exerciser deems advisable in connection with the purchase or
disposition of the Shares and that the Exerciser is not relying on the Company
for any tax advice.

 

7.Taxes. The Exerciser agrees to satisfy all applicable foreign, federal, state,
and local income and employment tax withholding obligations and herewith
delivers to the Company the full amount of such obligations or has made
arrangements acceptable to the Company to satisfy such obligations. The
Exerciser also agrees, as partial consideration for the designation of the
Option as an Incentive Stock Option, to notify the Company in writing within 30
days of any disposition of any Shares acquired by exercise of the Option if such
disposition occurs within two years from the Award Date or within one year from
the date of exercise. If the Company is required to satisfy any foreign,
federal, state, or local income or employment tax withholding obligations as a
result of such early disposition, the Exerciser agrees to satisfy the amount of
such withholding in a manner that the Committee prescribes.

 

8.Restrictive Legends. Exerciser understands and agrees that Company may cause
certain legends as appropriate to reflect applicable state and federal
securities laws or applicable contractual restrictions to be placed upon any
certificate(s) evidencing ownership of the Shares delivered upon exercise of the
Option.

 

9.Successors and Assigns. The Company may assign any of its rights under this
Exercise Notice to single or multiple assignees, and this agreement will inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Exercise Notice will be binding
upon the Participant, the Exerciser, and their heirs, executors, administrators,
successors, and assigns.

 



A-2

 

 

10.Headings. The captions used in this Exercise Notice are inserted for
convenience and will not be deemed a part of this agreement for construction or
interpretation.

 

11.Interpretation. Any dispute regarding the interpretation of this Exercise
Notice will be submitted by the Exerciser or by the Company forthwith to the
Committee, which will review such dispute at its next regular meeting. The
resolution of such a dispute by the Committee will be final and binding on all
persons.

 

12.Governing Law; Severability. This Exercise Notice is to be construed in
accordance with and governed by the internal laws of the State of Ohio without
giving effect to any choice of law rule that would cause the application of the
laws of any jurisdiction other than the internal laws of the State of Ohio to
the rights and duties of the parties. Should any provision of this Exercise
Notice be determined by a court of law to be illegal or unenforceable, the other
provisions will nevertheless remain effective and will remain enforceable.

 

13.Notices. Any notice required or permitted hereunder will be given in writing
and will be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed to the other party at its address as shown below beneath its
signature, or to such other address as such party may designate in writing from
time to time to the other party.

 

14.Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this agreement.

 

15.Entire Agreement. The Plan and the Award Agreement are incorporated herein by
reference and together with this Exercise Notice constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof, and may not be modified
adversely to the Participant’s rights except by means of a writing signed by the
Company and the Participant.

 



A-3

 

 



Submitted by:   Accepted by:             PARTICIPANT/EXERCISER:   MW BANCORP,
INC.                 By:              



(Signature)



  Title:               Address:   Address:          
 

MW Bancorp, Inc.





      2110 Beechmont Avenue       Cincinnati, OH 45230  



 

 

A-4



 

 

 